UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22783 Oppenheimer SteelPath Master MLP Fund, LLC (Exact name of registrant as specified in charter) 6803 S. Tucson Way Centennial, Colorado 80112-3924 (Address of principal executive offices) (Zip Code) Arthur S. Gabinet OFI SteelPath, Inc. Two World Financial Center New York, New York 10281-1008 (Name and address of agent for service) Registrant's telephone number, including area code: (303) 768-3200 Date of fiscal year end: September 30, Date of reporting period: September 30, 2013 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). TABLE OF CONTENTS Page Fund Performance Discussion 3 Fund Expenses 6 Growth of a $10,000 Investment and Performance 7 Portfolio Allocation 8 Statement of Investments 9 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 23 Board Approval of the Fund’s Investment Advisory Agreement 24 Portfolio Proxy Voting Policies and Procedures; Updates to Statements of Investments 26 Directors and Officers 27 Fund Information 35 2 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC FUND PERFORMANCE DISCUSSION Macro Review During the third quarter the MLP sector significantly underperformed the broader market after strong outperformance for the first half of the year. The quarter’s relative weakness primarily occurred in July over which MLPs (as measured by the Alerian MLP Index) underperformed the broader market (as measured by the S&P 500 Index) by 6.1% on a price basis, which represents the sector’s worst relative performance for a calendar month since 1996. However, the July underperformance was primarily due to a rally in the broad market, which gained 4.9% for the month, rather than a steep loss for MLPs, which only sold off by 1.2%. Notably, the end of July represents the start of the sector’s “ex-date” season and investors will often wait for units to go “ex” prior to profit taking. When considering the benefit of those distributions and dividends, the MLP sector underperformance improves to 5.6%. We believe the asset class experienced above average profit taking over the quarter sparked by i) healthy gains over the previous six months during which MLPs rallied 18.7% on a price basis versus 12.6% for the broader market, and ii) a sharp increase in treasury rates. Between early May and early July, the 10-year Treasury yield rose 111 basis points. Since MLP equities have the potential to offer substantial yield, similar to utility and REIT equities, investors often monitor the interest rate environment as a potential driver of MLP equity price performance. Though the long-term price performance correlation between MLPs and treasuries suggests that rate moves have little impact on the asset class, in the short-term, dramatic moves in the rate environment have impacted MLPs on occasion. Since the Fund’s inception on December 28, 2012, MLPs are up 18.1% despite an 87 basis point increase in the 10-year Treasury yield. For greater context, since 1999 there have been 11 periods where the 10-year Treasury yield rose by 70 basis points or more. The average price performance of MLPs over those periods has been a gain of 4.6% and out of those 11 instances MLPs produced positive returns seven times. For comparison, the S&P 500 Utilities Index reflects an average price return of a 0.50% loss over these periods with only five periods providing positive performance. Implicit in this history is that the perceived total return potential of MLPs has generally remained great enough that few investors have chosen to sell MLPs in these periods to purchase fixed-income assets with a more direct spread link to the 10-year Treasury. Over the first half of 2013 equity supply (through secondary and primary offerings), and demand (through fund flows into MLP-focused closed-end, open-end, and indexed products) appeared fairly balanced as supply only outpaced fund flows by $3.3 billion. Notably, this balance was much improved versus 2012 over which equity supply outpaced fund flows by approximately $20 billion. In the third quarter, the pace of this balance worsened as supply exceeded fund flows by $2.6 billion in the quarter alone. This imbalance may also have impacted the sector’s price performance over the quarter. As was mentioned above, MLPs produced an 18.1% gain over the course of the Fund’s shortened inaugural year, compared to the broader market’s 19.9% advance. When considering the impact of distributions and dividends, the MLP sector return improves to 23.2% for the year, elevating its performance above the 21.8% generated by the broader market. So despite some recent headwinds, MLPs have maintained a performance advantage over the broader market during the Fund’s abbreviated first year. 3 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC FUND PERFORMANCE DISCUSSION (Continued) Fund Review Key contributors to the Oppenheimer SteelPath Master MLP Fund were Genesis Energy, LP (GEL) and Buckeye Partners, LP (BPL). Genesis Energy, LP (GEL) • The partnership produced strong quarterly results and maintained its top tier distribution growth profile with ample cash flow coverage. • The partnership has created a diverse and strategically well positioned footprint of crude oil handling and transportation assets that we believe is well positioned to continue to benefit from the macro trend of robust domestic crude oil production growth. Buckeye Partners, LP (BPL) • The partnership’s units performed well following a string of solid quarterly results and a partial resolution to outstanding Federal Energy Regulatory Commission (“FERC”) proceedings. We continue to believe the partnership presents an attractive value proposition as market sentiment appeared to overreact to a phase of slow growth stemming from the maturation of a heavy capital spending program and the FERC review. • The performance turnaround has led to a resumption in distribution growth, which management expects increases to remain at a quarterly rate of $0.0125 for the foreseeable future, perhaps even higher if conditions continue to improve. Key detractors to the Oppenheimer SteelPath Master MLP Fund were NuStar GP Holdings, LLC (NSH) and Southcross Energy Partners, LP (SXE). NuStar GP Holdings, LLC (NSH) • NSH is the general partner of Nustar Logistics (NS) and, therefore, the partnership’s performance is typically closely tied to that of NS. NSH’s price performance appeared to reflect disappointing first quarter 2013 operating results for NS and a few reductions to the partnership’s forward guidance. • Although NS has reduced cash flow volatility via some tactical asset sales and Eagle Ford acquisitions, the Fund’s position in the name is nearly negligible and has been declining. Southcross Energy Partners, LP (SXE) • Various operational missteps related to the startup/turnaround of some Eagle Ford facilities impacted the partnership’s fourth quarter results and 2013 guidance. While the related delays or difficulties are not unusual, these issues had an outsized impact on the partnership’s performance due to its small footprint. However, run rate guidance remains within expectations and we believe the partnership’s sponsor support is adequate and serves as risk mitigation through these missteps. 4 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC NOTES (Unaudited) Shares of Oppenheimer SteelPath Master MLP Fund, LLC are issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the Securities Act of 1933 (the “Securities Act”), as amended. Investments in the Fund may only be made by certain “accredited investors” within the meaning of Regulation D under the Securities Act, including other investment companies. This report does not constitute an offer to sell, or the solicitation of an offer to buy, any interests in the Fund. The Fund’s investment strategy and focus can change over time. The mention of specific fund holdings does not constitute a recommendation by OFI SteelPath, Inc. The Fund commenced operations on the close of business December 28, 2012. 5 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC FUND EXPENSES September 30, 2013 (Unaudited) Fund Expenses. As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. These examples are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples for Actual Expenses are based on an investment of $1,000.00 invested at the beginning of the period, April 1, 2013 and held for the period ended September 30, 2013. The Hypothetical Examples for Comparison Purposes are based on an investment of $1,000.00 invested on April 1, 2013 and held for the six months ended September 30, 2013. Actual Expenses. The first section of the table provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000.00 (for example, an $8,600.00 account value divided by $1,000.00 8.60), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes. The second section of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio, and an assumed rate of return of 5% per year before expenses, which is not the actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads), or a $12.00 fee imposed annually on accounts valued at less than $500.00 (subject to exceptions described in the Statement of Additional Information). Therefore, the “hypothetical” section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value Ending Account Value September 30, 2013 Expenses Paid During Six Months Ended September 30, 2013(1)(2) Actual Hypothetical 1. Actual expenses paid are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period) from April 1, 2013 to September 30, 2013. 2. Hypothetical Expenses are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). The annualized expense ratio based on the period ended September 30, 2013 is as follows: Expense Ratio: 0.85% 6 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC GROWTH OF A $10, (Unaudited) The above graph assumes an initial investment of $10,000 made at the close of business December 28, 2012 (Commencement of the Fund’s Operations). Total Returns as of September 30, 2013 Since Inception * Oppenheimer SteelPath Master MLP Fund, LLC 22.70% Alerian MLP Index (1) 23.23% S&P 500 Index (2) 21.82% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. * For the period close of business December 28, 2012 (commencement of operations) through September 30, 2013. The Alerian MLP Index is a composite of the 50 most prominent energy Master Limited partnerships that provides investors with an unbiased, comprehensive benchmark for this emerging asset class. The index, which is calculated using a float-adjusted, capitalization-weighted methodology, is disseminated real-time on a price return basis (AMZ). It is not possible to invest directly in an index. Performance information for the Alerian MLP Index is not indicative of the performance of the Oppenheimer SteelPath Master MLP Fund. The S&P 500 Index is an unmanaged index of common stocks that is frequently used as a general measure of stock market performance and typically does not include fees and expenses. The above referenced Indices do not reflect the deduction of fees and taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 7 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC PORTFOLIO ALLOCATION September 30, 2013 (Based on Total Investments) (Unaudited) Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total value of investments. See accompanying Notes to Financial Statements. 8 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC STATEMENT OF INVESTMENTS September 30, 2013 Description Shares Value Master Limited Partnership Shares — 92.8% Coal — 2.9% Alliance Holdings GP LP $ Alliance Resource Partners LP PVR Partners LP 27,652 Total Coal Diversified — 12.3% Enterprise Products Partners LP ONEOK Partners LP Williams Partners LP 136,748 Total Diversified Gathering/Processing — 22.2% Access Midstream Partners LP Compressco Partners LP Crosstex Energy LP DCP Midstream Partners LP Exterran Partners LP MarkWest Energy Partners LP Regency Energy Partners LP Southcross Energy Partners LP Summit Midstream Partners LP Targa Resources Partners LP Western Gas Equity Partners LP 12,124 Total Gathering/Processing Natural Gas Pipelines — 12.2% Energy Transfer Equity LP $ Energy Transfer Partners LP Inergy Midstream LP TC Pipelines LP 114,250 Total Natural Gas Pipelines Petroleum Transportation — 35.3% Buckeye Partners LP Delek Logistics Partners LP Genesis Energy LP Global Partners LP Holly Energy Partners LP Magellan Midstream Partners LP Martin Midstream Partners LP MPLX LP NuStar Energy LP NuStar GP Holdings LLC Oiltanking Partners LP Plains All American Pipeline LP Sunoco Logistics Partners LP Tesoro Logistics LP TransMontaigne Partners LP 46,188 Total Petroleum Transportation Propane — 0.6% NGL Energy Partners LP 26,522 See accompanying Notes to Financial Statements. 9 | OPPENHEIMER STEELPATH MASTER MLP FUND, LLC STATEMENT OF INVESTMENTS (Continued) September 30, 2013 Description Shares Value Shipping — 7.3% Golar LNG Partners LP $ Seadrill Partners LLC Teekay LNG Partners LP Teekay Offshore Partners LP 39,098 Total Shipping 328,647 Total Master Limited Partnership Shares (identified cost $3,709,433) Common Stocks — 4.1% Petroleum Transportation — 4.1% Enbridge Energy Management LLC (1) 188,219 Total Common Stocks (identified cost $184,826) Short-Term Investments — 3.5% Money Market — 3.5% Fidelity Institutional Money Market Fund, Class I , 0.048% (2) 158,151 Total Short-Term Investments (identified cost $158,151) 158,151 Total Investments — 100.4% (identified cost $4,052,410) Liabilities In Excess of Other Assets — (0.4)% ) Net Assets — 100.0% $
